Beck, J.
— Action upon a promissory note for $50, commenced before a Justice of the peace February 11th, 1872, where a judgment was rendered for plaintiff. The defendants appealed to the Circuit Court, and a judgment was rendered for plaintiff January 13th, 1874, in the sum of $79.57, being the principal and interest due on the note. Defendant appeals to this court. The amount in controversy does not exceed one hundred dollars *696as shown by the pleadings. The appeal t'o this court was taken January 17, 1874, and. a certifícate of the judge trying the cause, to the effect that it involves a question of law upon which it is desirable to have the opinion of this court, was filed March 20, 1874. To entitle the party to appeal, such a certificate should have been given at the time of the trial — certainly before the appeal is taken. Without it the appeal is not authorized, and this court cannot acquire jurisdiction of the cause. Code, § 3173.
The appeal having been taken contrary to law, it must be dismissed.
Appeal dismissed.